UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.5)* InnerWorkings, Inc. (Name of Issuer) Common Stock, $.0001 par value per share (Title of Class of Securities) 45773Y105 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 45773Y105 13G Page2of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New Enterprise Associates 11, Limited Partnership 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 45773Y105 13G Page3of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) NEA Partners11, Limited Partnership 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 45773Y105 13G Page4of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) NEA 11 GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 45773Y105 13G Page5of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Michael James Barrett 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 45773Y105 13G Page6of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Peter J. Barris 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 45773Y105 13G Page7of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Forest Baskett 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 45773Y105 13G Page8of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ryan D. Drant 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 45773Y105 13G Page9of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Krishna S. Kolluri 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 45773Y105 13G Page10of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) C. Richard Kramlich 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 45773Y105 13G Page11of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Charles W. Newhall III 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 45773Y105 13G Page12 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Mark W. Perry 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 45773Y105 13G Page13of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Scott D. Sandell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 WITH: 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 15.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 45773Y105 13G Page14of 23 Schedule 13G Item 1(a). Name of Issuer:InnerWorkings, Inc. Item1(b). Address of Issuer’s Principal Executive Offices: 600 West Chicago Avenue, Suite 850, Chicago, IL 60654. Item2(a). Names of Persons Filing:This statement is being filed by New Enterprise Associates 11, Limited Partnership (“NEA 11”); NEA Partners 11, Limited Partnership (“NEA Partners11”), which is the sole general partner of NEA 11; NEA 11 GP, LLC (“NEA 11 GP”), which is the sole general partner of NEA Partners 11; and M. James Barrett (“Barrett”), Peter J. Barris (“Barris”), Forest Baskett (“Baskett”), Ryan D. Drant (“Drant”), Krishna S. Kolluri (“Kolluri”), C.Richard Kramlich (“Kramlich”), CharlesW. Newhall III (“Newhall”), Mark W. Perry (“Perry”) and Scott D. Sandell (“Sandell”) (collectively, the “Managers”).The Managers are the individual managers of NEA 11 GP.NEA 11, NEA Partners 11, NEA 11 GP and the Managers are sometimes referred to collectively herein as the “Reporting Persons”. Item2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of NEA 11, NEA Partners 11, NEA 11 GP and Newhall is New Enterprise Associates, 1954 Greenspring Drive, Suite 600, Timonium, MD 21093.The address of the principal business office of Baskett, Kolluri, Kramlich, Perry and Sandell is New Enterprise Associates, 2855 Sand Hill Road, Menlo Park, California 94025.The address of the principal business office of Barris, Barrett, and Drant is New Enterprise Associates, 5425 Wisconsin Avenue, Suite 800, Chevy Chase, MD 20815 Item2(c). Citizenship:NEA 11 and NEA Partners 11 are limited partnerships organized under the laws of the State of Delaware.NEA 11 GP is a limited liability company organized under the laws of the State of Delaware.Each of the Managers is a United States citizen. Item2(d). Title of Class of Securities:Common Stock, $.0001 par value (“Common Stock”). Item2(e). CUSIP Number:45773Y105. Item3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4. Ownership. (a) Amount Beneficially Owned: NEA 11 is the record owner of 7,127,067 shares of Common Stock as of December 31, 2011 (the “Record Shares”).As the sole general partner of NEA 11, NEA Partners 11 may be deemed to own beneficially the Record Shares.As the sole general partner of NEA Partners 11, NEA 11 GP likewise may be deemed to own beneficially the Record Shares.As the individual Managers of NEA 11 GP, each of the Managers also may be deemed to own beneficially the Record Shares.Additionally, as of December 31, 2011, Drant is the record owner of 365 shares of Common Stock and The Kramlich Living Trust U/A/D 6/1/94, C. Richard Kramlich and Pamela P.
